Title: To James Madison from Tench Coxe, 16 July 1813
From: Coxe, Tench
To: Madison, James


Sir
Philadelphia July 16 1813
I hope this letter will find you restored to that state of health which your personal happiness, and those of your family and your country require.
The new revenues will occasion the want of suitable officers for a very difficult service. I have not seen any of the bills which create the offices. I understand that the office of Commissioner of the Revenue is restored, that there will be no supervisors, and that there will be collectors of considerable districts, who will account immediately to the Treasury. Were that office (the Commr. placed here) I would wish to submit my name respectfully to your consideration to fill it. But tho necessity would oblige me thankfully to accept it in my present situation, yet if “the collectorship” of the internal revenues for a considerable district including the city were in my power, I would prefer it. You will remember, that the spirit & still taxes, carriage, auction, sugar, licence & stamp taxes for the city & county of Philadelphia were in my hands as “collector.” I am accustomed to them, as well as to the duties of Supervisor & Commissioner, in relation to them several of the emendatory laws were drawn by me. Our city district was peculiarly imperfect in its payment of some of those revenues before they came into my hands, but I was able effectually, tho mildly to enforce the execution of them. The connexion of the collectorship of the internal duties with the security of the spirit tax &ca. in the import system is very important & requires the experience & information of a merchant. It is of infinite consequence to the protection of the port revenue and certified goods. It will be easy to collect the truth of this position from many parts of the revenue laws of the port.
The Secretary of the Treasury, during his last visit just before his departure for Russia, brought on a conversation with me, of his own motion, in which he took occasion to express many ideas from you towards me, Sir; as a matter authorized by you. If I have ever aimed at the public good and have ever succeeded to promote it, I have never received so grateful a reward as such a message (from a public & private character, so formed by nature, education & experience, as I know you to be,) was calculated to confer. Mr. G. added the most decided expression of similar sentiments and feelings from himself. I could not sustain such a conversation. I mention it now to evince my sense of it; and to apologize for such an application as this which Mr. G. desired me to make upon the subject of two offices, and to use his name to you. Those offices neither are nor are likely to be either vacant or productive of an income adequate to the expences of a family. I prefer one of them to any other, if we had peace & its accompaniments: blessings, which the temper of weighty persons at home & abroad seems to place at a great distance.
Trusting that I am prepared for the executi[on] of the duties of the collector of the internal revenues & direct tax for the city of Philada and country around it, and that I can favorably affect the general service of the internal revenues in the States on the Delaware, I beg leave respectfully to submit my name to you, Sir, for that office.
Anxious to avoid every degree of trespass upon your returning health and too valuable time, I beg leave to assure you that I have the honor to be with a perfect respect & attachment your most faithful servant
Tench Coxe
The offices of Supervisor, & collector for Philada. yet remain in my hands. In the latter there is nothing to do: in the former there is yet considerable trouble & no emolument both as to excise & direct tax balances in suit against officers.
